DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 2/5/18 and the amendment filed 12/24/20. 

1.	Claim 23 is newly added
2.	Claims 1-23 are pending.
3. 	Claim 3 and 9 are objected to. Thus, claim 4 and 10 are also objected to based on their dependence on claims 3 and 9 respectively.
4.	Claims 1-2, 5-8, 11-23 are rejected.  

Allowable Subject Matter
5.	Claims 3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 4 and 10 are also objected to based on their dependence on claims 3 and 9 respectively.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-2, 5-8, 11-23 have been considered but are moot in view of new grounds of rejections.  Those arguments that are not persuasive have been addressed below.

A: Richardson does not disclose that the performance information for a given DNS server at a given POP location includes performance statistics for a target server, where the DNS server generates an IP address for the target server in response to a DNS resolution request. Richardson is silent in this regard. In view of at least these distinctions, Applicant submits that Richardson cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.
Response to A:  Upon careful review of the amendments, the Examiner has modified the 103 references by including Liu as the secondary reference to assist in addressing the amendments.  Therefore, at the present time, the claims presented are not viewed as allowable.
  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

9.	Claims 1, 5-8, 11-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson), US Patent. No.: 8468247 as applied to claims above, in view of Liu et al., (Liu), US PGPub. No.: 20060112176.

 	As per claim 1, Richardson teaches a method comprising: 
receiving from a first DNS client first performance data collected for a first DNS server to which the first DNS client sends at least one DNS resolution request, (latency information associated with requesting client (hence, first client) computing device; latency information corresponding to DNS server; the resource identifier can also correspond to a CNAME provided by a content provider DNS server (first DNS server) in response to a DNS query (DNS resolution requests) previously received from the client (first DNS client) computing device 102) (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17; claim 1); the first DNS server is included in a plurality of DNS servers, (see Fig. 1 comprised of multiple DNS servers of service provider) (Fig. 1); the first DNS server generates an IP address associated with a first target server in response to the at least one DNS resolution request, (a specific (first) DNS server can resolve the DNS query by identifying (generating) an IP address of a cache server component (target server) that will process the request for the requested resource) (col. 7, lines 5-8) and the first performance data identifies the first DNS server included in the plurality of DNS servers (latency information associated with requesting client computing device; latency information corresponding to DNS server; the resource identifier can also correspond to a CNAME provided by a content provider DNS server (first DNS server) in response to a DNS query previously received from the client computing device 102) (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17);
performing an analysis of the first performance data, (the latency information may be determined (analysis performed) based on absolute latency measurements or relative latency measurements; via incorporating logic related to performance threshold criteria (thus, analyzed); via testing the performance of the DNS server) (col. 3, lines 2-3; col. 10, lines 56-59; col. 11, lines 57-59); and based at least in part on the analysis of the first performance data, sending instructions, (the POP selection (instruction) can be based on a relative comparison (analysis) of performance measurement information (e.g., the POP associated with the lowest latency; In another embodiment, the POP selection can be based on random selection or a weighted selection (instruction) ) based on performance measurement information) (col. 12, lines 32-37).
Richardson does not specifically teach receiving from a client, at a control server, first performance data; wherein the control server is different from the first DNS server and the first DNS client; performance data includes performance statistics for the first target server; sending first configuration instructions from the control server to a second DNS client.
However, Liu teaches receiving from a client, at a control server, first performance data (The Latency Probes determine the latency (performance data) from their location to other locations on the Internet (specifically to client DNS' requesting name resolution; SPD 703 (control server) collects all the probe information (performance data) asynchronously to improve the response time for the DNS requests)(para. 48); wherein the control server is different from the first DNS server and the first DNS client, (SPD supports a two-tier architecture that can be used to increase the number of DNS servers; When SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value, (hence, first server). This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems; Examiner interpretation is one SPD server not responsible for the zone, it controls to forward to another SPD server to process the request; in this case the SPD server receiving the forwarding for its zone is the first DNS server) (para. 201, 225); some domains require that the some DNS requests go to the same DNS server for persistency, the DNS Load Balancer (control server as well) may also use persistency requirements in the edge DNS cache server selection. Various criteria may be used together. For example, persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different (hence, other than first DNS server) edge DNS cache server) (para. 443); performance data includes performance statistics for the first target server; (SPD makes the decisions about which IP address to return for a given hostname based on the static mapping of hostnames to the servers (configuration file), information it collects about the state of the servers in the network (service probes), information about the network latency from the servers to the client (latency probes), the packet loss information for the POP (packet loss probe), bandwidth usage for the POP (SERVPD) and static latency information (client configuration). This enables requests to be directed to the servers that are best suited ; The latency probe tests the round trip time (performance data) between the POP (content server) and the DNS servers; The selection criteria used by the DNS Load Balancer ((DNS load balancer can also be the probe) (para. 458)) may include server availability, server load, network proximity between the client (requester) and each edge DNS cache server, etc.(para. 192, 443); sending first configuration instructions from the control server to a second DNS client (In the DNS response SPD includes the SPD servers that are authoritative for a given client address (hence, given to (second) client; viewed as configuration instructions for this second client). That way the client can query the authoritative name servers directly next time, avoiding the delay involved in forwarding the DNS request from one SPD server to another) (para. 208, 210, 226).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value. This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems, (Liu: para. 225).

As per claim 5, the method of claim 1,

However, Liu teaches wherein the first performance data includes at least one of: an average latency of a plurality of DNS lookups performed by the first DNS server; or a number of failed DNS lookups performed by the first DNS server, (average of 500 milliseconds to download from the first three locations (thus indicating a plurality (three) lookups) (para. 125).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value. This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems, (Liu: para. 225).

As per claim 6, the method of claim 1, 
Richardson do not specifically teach wherein the first configuration instructions include instructions for the second DNS client to not send DNS resolution requests to a second DNS server.  
However, Liu teaches wherein the first configuration instructions include instructions for the second DNS client to not send DNS resolution requests to a second DNS server, (In the DNS response SPD includes the SPD servers that are authoritative for a given client address (hence, given to (second) client; viewed as configuration instructions for this second client). That way the client can query the authoritative name servers directly next time, avoiding the delay involved in forwarding the DNS request from one SPD server to another (second DNS server)) (para. 208, 210, 226).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value. This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems, (Liu: para. 225).

 	As per claim 7, the method of claim 1, Richardson teaches wherein the first performance data indicates one or more of: a time difference between the first DNS client sending one or more DNS resolution requests and the first DNS client receiving one or more responses from the first DNS server; or an error rate associated with the first DNS server, ((latency information (time difference) associated with requesting client computing device; latency information corresponding to DNS server) (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17).  

 	As per claim 8, Richardson teaches one or more non-transitory computer-readable media including instructions that, whenApp. No.: 15/889,054Attorney Docket No.: NETF0158USC1 executed by one or more processors, cause the one or more processors to perform steps, (col. 14, lines 39-44, and 50-55);


 	As per claim 11, Richardson teaches a computing device comprising: a memory storing an application; and a processor that is coupled to memory, and, when executing the application, (col. 3, lines 25-27; col. 14, lines 39-44, and 50-55);, is configured to: 
The remainder of the limitations are rejected based on the analysis of claim 1 due to the similarity of the limitations.  

As per claim 12, the computing device of claim 11, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

 	As per claim 13, the computing device of claim 11, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 14, the computing device of claim 11, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 15, Richardson teaches a method comprising: 
sending first performance data collected for the first DNS server to which the first DNS client sends at least one DNS resolution request, (latency information associated with requesting client (hence, first client) computing device; latency information corresponding to DNS server; the resource identifier can also correspond to a CNAME provided by a content provider DNS server (first DNS server) in response to a DNS query (DNS resolution requests) previously received from the client (first DNS client) computing device 102) (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17; claim 1); wherein the first DNS server is included in a plurality of DNS servers, (see Fig. 1 comprised of multiple DNS servers of service provider) (Fig. 1); the first DNS server generates an IP address associated with a first tarqet server in response to the at least one DNS resolution request, (a specific DNS server can resolve the DNS query by identifying (generating) an IP address of a cache server component (target server) that will process the request for the requested resource) (col. 7, lines 5-8); and the first performance data identifies the first DNS server included in the plurality of DNS servers, (latency information associated with requesting client computing device; latency information corresponding to DNS server; the resource identifier can also correspond to a CNAME provided by a content provider DNS server (first DNS server) in response to a DNS query previously received from the client computing device 102) (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17); 
Richardson does not specifically teach sending, from a first DNS client to a control server that is different from a first DNS server and the first DNS client, performance data; performance data includes performance statistics for the first tarqet server; receiving, at the first DNS client, configuration instructions from the control server; changing, at the first DNS client, a first configuration to a second configuration, wherein the second configuration is based on the configuration instructions.
However, Liu teaches sending, from a first DNS client to a control server that is different from a first DNS server and the first DNS client, (SPD supports a two-tier architecture that can be used to increase the number of DNS servers; When SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value, (hence, first server). This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems; Examiner interpretation is one SPD server not responsible for the zone, it controls to forward to another SPD server to process the request; in this case the SPD server receiving the forwarding for its zone is the first DNS server) (para. 201, 225); some domains require that the some DNS requests go to the same DNS server for persistency, the DNS Load Balancer (control server as well) may also use persistency requirements in the edge DNS cache server selection. Various criteria may be used together. For example, persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different (hence, other than first DNS server) edge DNS cache server) (para. 443) performance data, (The Latency Probes determine the latency (performance data) from their location to other locations on the Internet (specifically to client DNS' requesting name resolution; SPD 703 (control server) collects all the probe information (performance data) asynchronously to improve the response time for the DNS requests)(para. 48); performance data includes performance statistics for the first tarqet server, (SPD makes the decisions about which IP address to return for a given hostname based on the static mapping of hostnames to the servers (configuration file), information it collects about the state of the servers in the network (service probes), information about the network latency from the servers to the client (latency probes), the packet loss information for the POP (packet loss probe), bandwidth usage for the POP (SERVPD) and static latency information (client configuration). This enables requests to be directed to the servers that are best suited ; The latency probe tests the round trip time (performance data) between the POP (content server) and the DNS servers; The selection criteria used by the DNS Load Balancer ((DNS load balancer can also be the probe) (para. 458)) may include server availability, server load, network proximity between the client (requester) and each edge DNS cache server, etc.; via finding an appropriate (target) Web cache server within the Web cache servers 1212A-1212D in the POP to serve the content to the client based on factors such as traffic load, latency (para. 192, 436, 443);
receiving, at the first DNS client, configuration instructions from the control server; changing, at the first DNS client, a first configuration to a second configuration, wherein the second configuration is based on the configuration instructions, (In the DNS response SPD includes the SPD servers that are authoritative for a given client address (hence, given to first client); viewed as configuration instructions for this first client). That way the client can query the authoritative name servers directly next time (representing second configuration based on configuration instructions), avoiding the delay involved in forwarding the DNS request from one SPD server to another) (para. 208, 210, 226).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value. This allows the SPD (Liu: para. 225).

 	As per claim 16, the method of claim 15, 
Richardson teaches wherein changing to the second configuration comprises storing DNS server data indicating that a first set of DNS servers are to be used for subsequent DNS resolution requests sent by the first DNS client, wherein the first set of DNS servers does not include the first DNS server,(The alternative resource identifiers can be provided by the CDN service provider 106 to the client computing device 102 such that a subsequent DNS query on the alternative resource identifier will resolve to a different DNS server component within the CDN service provider's network)(col. 6, lines 7-11) .  

As per claim 17, the method of claim 15, 
Richardson does not specifically teach further comprising sending from the first DNS client, in response to determining that an application has started, a first DNS resolution request to a second DNS server. 
However, Liu teaches further comprising sending from the first DNS client, in response to determining that an application has started, a first DNS resolution request to a second DNS server, (para. 443).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other (Liu: para. 225).

 	As per claim 21, the method of claim 1, Richardson teaches wherein each DNS server included in the plurality of DNS servers receives DNS resolution requests from one or more DNS clients, (receiving DNS servers) (col. 7, lines 3-5; col. 7, lines 63-67, col. 9, lines 38-40). 

 	As per claim 22, the method of claim 21, Richardson teaches wherein each DNS server included in the plurality of DNS servers translates a domain name into a set of IP addresses for each DNS resolution request received from the one or more DNS clients, (receiving DNS servers; IP addresses of a cache server) (col. 7, lines 3-7; col. 7, lines 63-67, col. 9, lines 38-40).

 	As per claim 23, the method of claim 1, Richardson teaches statistics include latency, (Accordingly, CDN service providers often consider factors (statistics) such as latency of delivery of requested content in order to meet service level agreements or to generally improve the quality of delivery service. (col. 1, lines 62-65).
Richardson does not specifically teach wherein the performance statistics for the first target server include at least one of a number of target server timeouts, target server latency, or a geographic location of the first target server.
(The authoritative POP DNS server 1211 finds an appropriate Web cache server within the Web cache servers 1212A-1212D in the POP to serve the content to the client based on factors such as traffic load, latency) (para. 436).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson and Liu such when SPD forwards a DNS request to servers in the other zone, it selects the server with the best (lowest) latency value. This allows the SPD server to dynamically load balance between the SPD servers in the same zone and avoid servers that may be down or are having some other problems, (Liu: para. 225).

 10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson), US Patent. No.: 8468247 as applied to claims above, in view of Liu et al., (Liu), US PGPub. No.: 20060112176 and further in view of in view of Mong et al., (Mong), US Patent No.: 8156199.

 	As per claim 2, the method of claim 1, 
Neither Richardson, nor Liu specifically teaches wherein the configuration instructions include configuration data indicating one or more of: a fallback time indicating when the second DNS client is to use a first fallback DNS server; a time to live (TTL) with respect to the second DNS client, or with respect to a group of one or 
However, Mong teaches wherein the configuration instructions include configuration data indicating one or more of: a fallback time indicating when the second DNS client is to use a first fallback DNS server; a time to live (TTL) with respect to the second DNS client, or with respect to a group of one or more DNS servers that includes the second DNS client, or a rank order indicating an order in which the second DNS client is to query a first set of DNS servers, (Load balancing server 16 may send updates (comprised of configuration instruction) to VPN client 12A via the secure extranet connection when a status of one of data centers 6 changes, fails, becomes overloaded (hence, fallback time satisfies when; by changing the order of the list for different clients, the DNS server can effectively direct the different client devices to different host devices) (col. 1, line 50; col. 8, lines 14-16; col. 9, lines 11-21).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson, Liu and Mong in order to utilize the cache manager to save time, such that the next time DNS request module 28 receives a DNS request for the hostname of data centers 6, DNS request module 26 generates a DNS response using the updated entry in load-balancing information 32, (Mong: abstract; col. 8, line 21-32). 

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson), US Patent. No.: 8468247 as applied to claims 1-20 above, in view of Liu et al., (Liu), US PGPub. No.: 20060112176 and further in view of Nguyen et al., (Nguyen), US PGPub. No.: 20050027862.

 	As per claim 18, the method of claim 15, further comprising: Richardson teaches sending, from the first DNS client, a first DNS resolution request to the first DNS server, (col. 10, lines 9-12; col. 11, lines 51-52; col. 13, lines 10-17; claim 1); and 
Neither Richardson nor Liu specifically teaches sending, from the first DNS client, the first DNS resolution request to a second DNS server without waiting to receive a response to the first DNS resolution request from the first DNS server.
However, Nguyen teaches sending, from the first DNS client, the first DNS resolution request to a second DNS server without waiting to receive a response to the first DNS resolution request from the first DNS server, (via broadcasting request to DNS cluster of servers and via loads) (para. 7).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson, Liu and Nguyen such that since each of the DNS requests are atomic and require well-defined server operations, actual load is presumed to be a function of the rate of requests made to each server. The dispatcher therefore implements just a basic hashing function to distribute requests uniformly to the servers participating in the DNS cluster, (Nguyen: para. 5).

12.	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson), US Patent. No.: 8468247 in view of Liu et al., (Liu), US PGPub. No.: 20060112176, in view of Mong et al., (Mong), US Patent No.: 8156199 and further in view of Volz et al., (Volz), US PGPub. No.: 20080098084.

 	As per claim 19, the method of claim 15,
Neither Richardson nor Liu specifically teach storing, at the first DNS client, a plurality of cache entries, wherein each cache entry in the plurality of cache entries associates a hostname with an IP address.
However, Mong teaches storing, at the first DNS client, a plurality of cache entries, wherein each cache entry in the plurality of cache entries associates a hostname with an IP address, (because the VPN client maintains its own cache; to resolve the hostname into a network address, client devices 4 may generate DNS requests to a DNS server 18 in load distribution center 10) (col. 5, line 35-40; col. 6, lines 20-21); sending, from the first DNS client to the first DNS server, a target DNS resolution request indicating a target hostname indicated by a first cache entry in the plurality of cache entries, (when the client device requests a resource using a previously resolved domain name, the client device may use the network addresses associated with the domain name in the cache; load-balancing information may also specify one of the network addresses in a list of network addresses for a hostname as a target network address from the hostname.) (col. 1, lines 59-62; col. 4, lines 53-55).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson, Liu and Mong in order to utilize the cache manager to save time, such that the next time DNS request module 28 receives a DNS request for the hostname of data centers 6, DNS request module 26 generates a DNS response using the updated entry in load-balancing information 32, (Mong: abstract; col. 8, line 21-32).

However, Volz teaches entries is associated with an expiration time; and wherein the first DNS client sends the target DNS resolution request based on a first expiration time associated with the first cache entry, (dynamically assigned IP addresses are valid for specific amounts of time; (e.g., associating host names with addresses) and when leases expire (e.g., de-associating host names)) (para. 3, 22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the DNS teachings of Richardson, Liu, Mong and Volz in order to keep DNS current in an environment, DNS client computers typically register and dynamically update their resource records (RRs) with authoritative DNS name servers whenever a change to an IP address or a name occurs. Such operation reduces the manual administration burden of records, i.e., master files which are managed by the authoritative DNS name servers, (Volz: para. 4).
  
13.	Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson), US Patent. No.: 8468247 in view of Liu et al., (Liu), US PGPub. No.: 20060112176, in view of Mong et al., (Mong), US Patent No.: 8156199 and further in view of Volz et al., (Volz), US PGPub. No.: 20080098084 and further in view of Christenson et al., (Christenson), US PGPub. No.: 20110010463.

 	As per claim 20, the method of claim 19, 

However, Christenson teaches prior to the first DNS client sending the first DNS resolution request, detecting that the first expiration time is about to expire or recently expired, (para. 40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richardson, Liu, Mong, Volt and Christenson in order to institute leasing IP address and remain updated as the DNS IP address changes, (Christenson; para. 5).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub. No.: 20150098333, cites in paragraph 10; The embodiments propose an iterative framework for site selection, which can apply to all local DNS systems. The site selection process includes using a coarse selection phase, to select a first pool of server sites and then using a more granular, iterative phase to narrow a selection pool of servers further. In the coarse selection phase, a site selection method like DNS reply race, IP geography, etc. is leveraged to select a first result and in paragraph 40, a dynamic Time-To-Live (TTL) process is used with the triggered DNS response sent back to the local DNS server 209. For example, a TTL can be included as a selectable option of a record in the DNS response. The option of a record can specify an expiration time of that returned record. Before the TTL expires, the local DNS server 209 can keep the record in local cache, for example, and return the record to the client 201 when a name resolution query comes for that record. When TTL expires, the local DNS server 209 triggers a new DNS query again to the authoritative DNS server, e.g., load balancing master 204. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        2/19/21